Citation Nr: 1211292	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his January 2007 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in September 2011, he withdrew that request and asked that his appeal be forwarded to the Board.  

In an April 2011 statement, the Veteran requested an update on the status of his claim for an increased rating for bilateral hearing loss.  Review of the record reveals that a copy of the February 2011 rating decision with respect to the Veteran's claim was sent to him the same month, at the address of record, and that it was it was not returned to sender.  Therefore, the RO should contact the Veteran by mail and provide him with a photocopy of that original rating decision and original notice letter for his records.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's January 1971 induction examination noted the existence of preexisting gastrointestinal disability, specifically a spastic colon.

2.  The evidence of record does not reflect that the Veteran's preexisting gastrointestinal disability worsened in service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  October 2005 and September 2009 letters satisfied the duty to notify provisions; the September 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in and July 2010; the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner's opinion reflects a complete review of the claims file, as it cites to both service treatment records and the post-service medical evidence to include private medical opinions.  The examination report also included recitation of the history of the Veteran's illness, derived from both review of the file and interview of the Veteran, and concluded with a nexus opinion complete with rationale.   

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have been aggravated where there is an increased in severity during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preserves disability underwent and increase in severity during service.  38 C.F.R. § 3.306(b) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2011).

The Veteran indicated on his January 1971 subjective report of medical history that he had a history of frequent indigestion and stomach liver or intestinal trouble.  The examining physician determined that the Veteran had a preexisting spastic colon condition, treated by prescription medication.  A February 1971 letter from the Veteran's private physician, who had treated him prior to service entrance, also noted a two-year history of chronic indigestions with hyper-acidity and nervous stomach and colon with abdominal and epigastric pain.  

Thus, the Board finds that the Veteran's gastrointestinal disability preexisted service.  Although no acute symptoms were noted in the January 1971 objective service entrance examination report, the Veteran clearly had a history of a gastrointestinal condition, both as reported by him and as noted by his treating physician in the February 1971 letter.  The Veteran's report of medical history, and the examining physician's annotations thereto, also reflect such a preexisting condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Accordingly, the question for appellate consideration is whether the Veteran's preexisting gastrointestinal condition worsened in service.  After review of the evidence of record, the Board finds that it did not. 

Several service treatment records show treatment for gastrointestinal symptoms, but all ones the Veteran had previously reported experiencing.  Specifically, a June 1971 service treatment record noted that the Veteran was on medication for stomach spasms, or spastic colon; the impression was functional gastrointestinal syndrome.  An August 1971 service treatment record noted the Veteran's report of stomach pain and intermittent diarrhea and cramping; differential diagnoses included colitis or gastroenteritis.  A September 1971 gastroenterology consult indicated the Veteran's report of a nervous stomach with abdominal pain and occasional diarrhea for at least 18 months, with a history of normal upper gastrointestinal series tests and barium enemas; irritable colon was diagnosed.  An April 1972 service treatment record indicated that the Veteran had vomiting and diarrhea over a 24-hour period; viral gastroenteritis was diagnosed.  The remainder of the service treatment records, to include the February 1973 service separation examination, does not reflect treatment for gastrointestinal symptoms or a diagnosed gastrointestinal disability.

The Veteran has asserted that his military service worsened the severity of his preexisting gastrointestinal disability.  The Veteran is competent to report his in-service gastrointestinal symptoms, and the gastrointestinal symptomatology he has experienced since that time.  However, his opinions as to whether his preexisting gastrointestinal condition worsened service are not probative, as there is no evidence in the record that he has the professional competency to formulate such a conclusion, and his statements are outweighed by the other evidence of record.  Compare Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer) to Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  

As noted, the Veteran was treated for gastrointestinal symptomatology three times in 1971 after his service entrance, but again, those symptoms are similar to those he experienced prior to service, and to the degree documented, of a similar severity, duration, and frequency.  Although such symptoms are also documented in 1972, during service, it appears that it was the result of acute gastrointestinal illness, not aggravation of the preexisting condition.  Thus, the record does not reflect treatment for gastrointestinal symptoms between September 1971 and his service separation in February 1973, other than those attributed to viral illness.  That the Veteran's symptoms in service were consistent with those he experienced prior to service weighs against a finding that the preexisting condition worsened as a result of service.  

Finally, aside from the Veteran's lay contentions, no medical opinion of record suggests that his preexisting gastrointestinal disability worsened as a result of his military service.  The February 2006 private medical opinion concluding that the Veteran's irritable bowel syndrome was connected to his military service is both vague and irrelevant, as the evidence reflects that the disability preexisted service, and the question on appeal is whether that preexisting disability worsened in service, not whether the disability was the result of service.  Further, the November 2005 and April 2006 lay statements from the Veteran's family and friends also document their observations of his symptoms prior to, during, and after service, but do not indicate such a marked increase in symptomatology as to suggest that the preexisting condition worsened.  And the July 2010 VA examiner, noting the service treatment records documenting gastrointestinal symptoms, found that this constituted a temporary worsening, but that with no other service treatment records reflecting treatment for gastrointestinal symptoms, did not constitute a worsening of the underlying condition.  Temporary flare-ups or increases in symptomatology during service are not sufficient evidence of permanent worsening of the underlying condition.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

For these reasons, the evidence of record does not support a finding of service connection for a gastrointestinal disability.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.


REMAND

The July 2010 VA examiner concluded that due to evidence in the record showing no documented treatment for a left shoulder disability during service, and a lack of continuity after service, that the currently diagnosed anterior impingement syndrome was not caused by or the result of military service.  However, the Veteran's January 1971 service entrance examination clearly documents a preexisting left shoulder condition, status post left humerus bone graft at age six.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  Thus, the standard of determining service connection is not direct etiology, but worsening of the preexisting disability, or the existence of a superimposed injury on that preexisting disability that would also warrant service connection.  Because the July 2010 VA opinion did not address the correct standard, it is inadequate, and a new opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the issue of entitlement to service connection for a left shoulder disability is REMANDED for the following actions:

1.  Obtain a supplemental opinion from the July 2010 examiner (or if unavailable, other appropriate medical practitioner).  Provide the claims file to the examiner and ensure that it is reviewed.  Following a review of the service and postservice medical records and other evidence of record, the examiner should state whether the Veteran's preexisting left shoulder disability worsened during military service or because of military service, and if so, whether the disability clearly and unmistakable was not aggravated beyond the natural progression of the disability.  The examiner should also address whether the anterior impingement syndrome noted at the July 2010 VA examination constitutes a disability superimposed on the preexisting left shoulder disability.  A complete rationale must be provided for any opinion expressed.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


